 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE EXTRADITION                   Case No. 1:17-mc-00067-DAD-SAB
     OF VLADIMAR BLASKO TO THE
12   SLOVAK REPUBLIC,                                   ORDER SETTING BRIEFING SCHEDULE
                                                        AND HEARING ON DECEMBER 19, 2018
13

14

15

16

17         The Government filed a complaint seeking extradition of Vladimir Blasko on October 2,

18 2017. An extradition hearing was held on October 30, 2018, and on November 19, 2018, a

19 memorandum and order was filed certifying the extraditability of Vladimir Blasko. On November
20 27, 2018, the Government filed a motion to revoke bail and a notice of post certification letter.

21         A status conference was held on November 28, 2018. Counsel Vincenza Rabenn appeared

22 telephonically for the Government. Counsel Reed Grantham appeared for Defendant Blasko. A

23 briefing schedule was set for the motion to revoke bail.

24         Accordingly, IT IS HEREBY ORDERED that:

25         1.     Defendant Blasko’s opposition to the motion to revoke bail shall be filed on or before

26                December 12, 2018;

27         2.     The Government’s reply, if any, shall be filed on or before December 17, 2018;

28         3.     A hearing on the motion to revoke bail is set before the undersigned on December


                                                    1
 1                  19, 2018, at 10:00 a.m. in Courtroom 9; and

 2          4.      Defendant Blasko shall appear at the December 19, 2018 hearing.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        November 28, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
